Citation Nr: 1335702	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee osteoarthritis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with painful motion.

3.  Entitlement to a compensable rating for left knee instability prior to January 9, 2006.

4.  Entitlement to a disability rating in excess of 10 percent for left knee instability after January 9, 2006.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the RO, in a November 2006 rating decision, indicated that "service connection" for left knee instability had been granted, effective January 9, 2006.  Accordingly, a 10 percent rating for instability was assigned from this date.  However, the Board notes that the Veteran's left knee appeal stems from his increased rating claim filed in March 2005; he timely disagreed with an October 2005 rating decision that continued a 10 percent rating for his left knee osteoarthritis in March 2006.  The subsequent November 2006 rating decision, therefore, was not a grant of a new claim for benefits but an assignment of separate, compensable rating for instability as part of his overall claim for a higher rating for the left knee.  Therefore, the Board has recharacterized the issues on appeal to account for this development.

With regard to the issue of entitlement to TDIU that is listed on the cover page, the Board acknowledges that the RO expressly adjudicated this issue in November 2009 and October 2010 rating decisions.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for an increased rating claim for his left knee disability, the Veteran has expressly asserted that his knee contributed to his inability to maintain employment.  See e.g., April 2009 statement of Veteran and accompanying co-worker statement (stating that the Veteran has been unable to work in the last year due to his inability to stand or walk).  This cogent evidence of unemployability, taken in conjunction with the Veteran's statements, reasonably raises the issue of TDIU.  Accordingly, because entitlement to TDIU is part of the Veteran's appealed increased rating claim for the left knee, the Board has jurisdiction over the issue at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, this appeal must be remanded for additional development.

I.  VA Treatment and Vocational Rehabilitation & Employment Records

In a March 2012 report of contact, the Veteran stated that he had been recently seen at the prosthetic department of the Biloxi, Mississippi, VA Medical Center.  A review of the claims file and Virtual VA, however, only reflect treatment records through February 2010 from this facility.  Documents, such as medical records generated by VA, are considered to be constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curium).  Because the Veteran has identified additional relevant treatment records from the Biloxi, Mississippi, VA Medical Center, these records must be obtained on remand.  Additionally, if the Veteran has obtained any recent VA treatment with respect to left knee or left hip at any other VA facility since April 2011, these records should also be obtained and associated with the claims file.

In November 2007, the Veteran also stated that he had consulted with VA's Vocational Rehabilitation & Employment (VR&E) Center in Mobile, Alabama.  He submitted an April 2007 letter from his VR&E counselor noting that "[i]t has been determined that he is not able to work and sustain gainful employment in a competitive job market due to his disabilities."  In light of this information, a copy of his VR&E file, particularly any relevant records pertaining to his left knee or left hip, should also be requested and obtained on remand.  

II.  New VA Examination/Opinion

As an initial matter, the March 2007 VA examiner indicated that an opinion as to whether the Veteran's left hip disorder was caused or aggravated by his service-connected left knee disability could not be rendered without resort to speculation.  Unfortunately, the examiner did not adequately explain the reason for why an opinion could not be rendered on secondary service connection, nor is it evident based on a review of the record why speculation would be required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  Accordingly, this case must be remanded so that the examiner can either provide the requested opinion or state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Additionally, Veteran's representative has directed the Board to consider whether a new examination is necessary with regard to the Veteran's increased rating claim for the left knee because he continues to assert a worsening of symptoms.  See October 2013 Information Hearing Presentation.  The Board agrees that a new examination is warranted here.  The Veteran was last provided with a VA examination of the left knee in March 2007, but, since that time, the Veteran has complained of increased symptoms.  See, e.g., February 2012 report of contact (the Veteran indicated that "since then [the left knee] has worsened."  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  

The Board recognizes that it appears that the RO attempted to schedule the Veteran for a new examination most recently in November 2012.  A handwritten notation reflects that the Veteran failed to report to this examination, but no notice of scheduling of this examination is included in the claims file.  Significantly, the Veteran did report to a subsequently scheduled March 2013 VA examination of the spine, and he has previously contacted VA when he was unable to attend a September 2010 VA examination of the left knee for good cause and requested that the examination be rescheduled.  The Board finds that these are indicators that he may not have received adequate notification of the November 2012 examination and that he will likely present for a new examination in conjunction with his current appeal.  Accordingly, on remand, the Veteran should be afforded another VA examination for the purpose of determining the current severity of his service-connected left knee disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, having determined that the issue of TDIU is properly raised by the record as part and parcel of the Veteran's claim for an increased rating for the left knee, the examiner is also requested to provide an opinion as to whether the Veteran is prevented from obtaining and maintaining substantially gainful employment as a result of his left knee osteoarthritis.  Thereafter, the agency of original jurisdiction (AOJ) is directed to expressly adjudicate the issue of TDIU in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the following VA records:  

(a) VA treatment records from the Biloxi, Mississippi, VA Medical Center (including the prosthetics department), relating to the left knee or left hip from February 2010 to the present; 

(b) Recent VA treatment records from any other facility relating to the left knee or left hip since April 2011; and

(c) Copies of any relevant VR&E records pertaining to the Veteran's left knee or left hip.

2.  After accomplishing the development outlined in step (1) above, obtain a new VA examination and opinion regarding the Veteran's left knee and left hip.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner must specifically address the following:

(a)  Whether the Veteran's left hip disorder has been caused by or aggravated by his service-connected left knee disability.  In rendering this opinion, the VA examiner is specifically requested to discuss the notations in the record of the Veteran's antalgic gait.  If there are insufficient facts or data within the claims file to render an opinion, the examiner should identify any relevant testing, specialist's opinion, or other information needed to provide the requested opinion; 

(b)  All pertinent left knee symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  To the extent possible, this should be expressed in terms of additional degrees of limitation of motion;  

(c) Whether the Veteran has instability or subluxation of the left knee and, if so, please state if it is "slight," "moderate," or "severe" in nature; and

(d) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left knee osteoarthritis renders him unable to secure or follow a substantially gainful occupation.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee osteoarthritis; entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with painful motion; entitlement to a compensable rating for left knee instability prior to January 9, 2006; entitlement to a disability rating in excess of 10 percent for left knee instability after January 9, 2006; and entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


